UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 4 TO FORM SB – 2 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 CISTERA NETWORKS (Name Of Small Business Issuer In Its Charter) Nevada 5045 91-1944887 (State Or Other Jurisdiction Of Incorporation Or Organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 17304 Preston Road Suite 975 Dallas, Texas 75252 Ph:(972) 381-4699 (Address And Telephone Number Or Principal Executive Offices) Derek Downs 17304 Preston Road Suite 975 Dallas, Texas 75252 Ph:(972) 381-4699 (Name, Address And Telephone Number Of Agent For Service) With Copies To: Colbert Johnston LLP Attention:Robert J. Johnston, Esq. 6021 Morriss Road, Suite 101 Flower Mound, Texas75028 Ph:(972) 724-3338 Fax:(972) 724-1922 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this registration statement. If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective Registration Statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective Registration Statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective Registration Statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o CALCULATION OF REGISTRATION FEE Title of each Class of Securities to be registered Amount to be Registered Proposed Maximum Offering Price per share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock 7,295,713 $2.40 $17,509,711 $563.11 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. PROSPECTUS 7,295,713 Shares of common stock of Cistera Networks, Inc. (par value $0.001 per share) This prospectus relates to the resale by certain selling stockholders identified in the section of this prospectus entitled “Selling Stockholders” on page 45 and their permitted transferees, from time to time of up to 7,295,713 shares of our common stock under this prospectus, issued as: - 3,994,888 shares issued in payment for an acquisition of XBridge Software, Inc. - 173,511 shares issued on the conversion of debt of XBridge Software - up to 407,917 shares to be issued upon the exercise of options, which were granted by XBridge Software prior to being acquired by the Company - up to 189,822 shares to be issued upon the exercise of warrants, which were granted by XBridge Software prior to being acquired by the Company - 192,831 shares issued through the exercise of warrants and options, which were granted by XBridge Software prior to being acquired by the Company - up to 112,728 shares to be issued upon the conversion of notes issued by the Company in a private placement - 965,916 shares issued through the conversion of notes issued by the Company in a private placement - 267,900 shares issued through the exercise of warrants issued by the Company in a private placement offering - up to 834,400 shares to be issued upon exercise of warrants issued by the Company in a private placement offering - up to 155,800 shares to be issued upon exercise of warrants issued by the Company as incentives to early exercise of warrants issued by the Company in a private placement offering We are not offering or selling any of our common stock pursuant to this prospectus. We will not receive any proceeds from any sales made by the selling stockholders in this offering but we will pay the expense of this offering. We will, however, receive the proceeds from the exercise of the warrants and options issued to the selling stockholders if and when they are exercised. The selling stockholders may, but are not obligated to, offer all or part of their shares for resale from time to time through public or private transactions, at either prevailing market prices or at privately negotiated prices. We do not know when or in what amount a selling stockholder may offer shares for sale, including whether a selling stockholder will sell any or all of the shares offered by this Prospectus. Investing in our common stock involves risks.See “Risk Factors” beginning on page 4 to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. Our shares of common stock are traded on the NASD’s Over-the-Counter Bulletin Board under the symbol “CNWT.” The date of this prospectus is November 30, 2007. ABOUT THIS PROSPECTUS You should rely only on the information contained in this document or any other document to which we refer you.Neither we nor the selling stockholders have authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.Neither we nor the selling stockholders are making an offer to sell these securities in a jurisdiction where the offer or sale is not permitted.The information contained in this document is current only as of its date, regardless of the time of delivery of this prospectus or of any sales of shares of common stock.Our business, financial condition, results of operations and prospects may have changed since that date. ii TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 4 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 14 USE OF PROCEEDS 15 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 15 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 17 BUSINESS 26 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 35 EXECUTIVE COMPENSATION 38 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 40 SECURITY OWNERSHIP OF BENEFICIAL OWNERS AND MANAGEMENT 44 DESCRIPTION OF SECURITIES 45 SELLING STOCKHOLDERS 46 SHARES ELIGIBLE FOR FUTURE SALE 49 PLAN OF DISTRIBUTION 50 INDEPENDENT PUBLIC ACCOUNTANTS 51 LEGAL MATTERS 52 EXPERTS 52 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 52 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 52 INTERESTS OF NAMED EXPERTS AND COUNSEL 53 WHERE YOU CAN FIND MORE INFORMATION 53 INDEX TO FINANCIAL STATEMENTS 54 PART II - INFORMATION NOT REQUIRED IN PROSPECTUS 55 RECENT SALES OF UNREGISTERED SECURITIES 56 EXHIBITS 60 UNDERTAKINGS 61 SIGNATURES 62 PROSPECTUS SUMMARY This summary highlights selected information about Cistera Networks and the offering that is contained in detail throughout this prospectus.You should read the entire prospectus before making an investment decision, especially the information presented under the heading “Risk Factors” and the financial statements and related notes included elsewhere in this prospectus, as well as the other documents to which we refer you.Except as otherwise indicated by the context, references in this prospectus to “we,” “us,” “our,” or the “company” are to the business of Cistera Networks and do not include the selling stockholders. Our Business We provide IP network-based application appliances and services that add features and enhanced functionality to the telecommunications services used by large enterprises, small and mid-sized organizations, both in the commercial and public sector.Our software-based and hardware-based solutions are delivered on our open-architecture, component-based platform known as the Cistera ConvergenceServer™, which allows administrators to centrally manage advanced applications for IP telephony environments across large single-site and multi-site private voice/data networks.Although the origins of the solution started back in 2000, we began operations in May 2003 as a public entity under the name CNH Holdings Company. Our general business plan is to drive adoption of the Cistera technologyestablishing the Cistera ConvergenceServer as the leading platform for advanced IP-based applications, through the strategic technology relationships with the IP Telephony equipment providers—Cisco, Nortel, Sylantro and Avaya, as well as the leading channel resellers—AT&T, Verizon, Bell Canada, Comstor, BT, etc.The Company plans to extend our product and technological leadership in the IP communications industry, and to increase our market penetration by continuing to expand our sales and distribution channels and by capitalizing on new market opportunities like two-way radio interoperability mobile/wireless devices. Our Corporate Information CNH Holdings Company, a Nevada corporation (the Company) was incorporated in Delaware on April 15, 1987, under the name of I.S.B.C. Corp.The Company subsequently changed its name first to Coral Companies, Inc., and then to CNH Holdings Company.Domicile was changed to Nevada in 1997.The Company conducted an initial public and secondary offerings during the 1980's.On June 15, 1998, the Company acquired Southport Environmental and Development, Inc.This acquisition however was subsequently rescinded by agreement between the parties and made a formal order of the court effective April 19, 2000.This order put the Company in the position that it occupied at June 14, 1998, as if none of the actions that had occurred from that time to the date of rescission had transpired. On May 5, 2003, Corvero Networks, Inc., a Florida corporation, was formed by CNH Holdings Company as a wholly owned subsidiary to acquire the use of certain technology known as the XBridge Technology.This technology has as its principal component the Corvero Convergence Platform.The acquisition was accomplished by entering into a license agreement with XBridge Software, Inc., a Delaware corporation. 1 The Company was in the development stage from January 1, 1992 to May 5, 2003.Since May 5, 2003, the Company has commenced planned principal operations and is no longer in the development stage. On August 31, 2004, as part of a corporate restructuring aimed at simplifying the Company’s operating structure, Corvero Networks merged into CNH Holdings and began doing business as Cistera Networks.As a continuation of this restructuring, effective May 27, 2005, the Company acquired XBridge in a merger of XBridge with a newly formed Company subsidiary.As consideration for the acquisition, we issued an aggregate of 4,150,000 shares of our common stock, net of the cancellation of 2,150,000 shares of our common stock held by XBridge at the time of the acquisition. On September 27, 2005, we changed our name to Cistera Networks, Inc. Our corporate headquarters is located at 17304 Preston Road, Suite 975, Dallas, Texas 75252, and our telephone number is (972) 381-4699. The Offering Common stock offered by us 0 shares Common stock offered by the selling stockholders 7,295,713 shares Common stock to be outstanding after the offering 9,700,939 shares 2 Summary Historical Consolidated Financial Information The following table provides our summary historical consolidated financial data for the periods ended and as of the dates indicated.The summary historical consolidated statement of operations data and summary historical consolidated balance sheet data presented below for the fiscal years ended March 31, 2006, and March 31, 2007, which have been derived from our audited consolidated financial statements, and have been audited by Robison, Hill &
